Citation Nr: 1709837	
Decision Date: 03/29/17    Archive Date: 04/11/17	

DOCKET NO. 11-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder.

2. Entitlement to service connection for a lower gastrointestinal (GI) disorder, to include as secondary to a service-connected disability.

3. Entitlement to service connection for headaches, to include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 1962 to September 1965. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the RO in Chicago, Illinois.

In September 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In March 2015, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

The Board acknowledges that the Veteran has perfected an appeal of entitlement to service connection for tinnitus. However, he has requested a Board hearing regarding that claim. Therefore, it will be addressed in a separate decision after he has been given the opportunity to testify.


FINDINGS OF FACT

1. Bilateral pes planus is a congenital defect; no other disorder was superimposed upon pes planus by service; in the alternative, bilateral pes planus as a congenital disease, clearly and unmistakably predated service and was not permanently worsened beyond natural progress by service.

2. A bilateral foot disorder other than pes planus is not related to service.

3. A lower-GI disorder is not related to service and was not caused by or permanently worsened by a service-connected disability. 

4. Causation of headaches is not related to service or to a service-connected disability; however headaches were permanently worsened by a service-connected disability beyond the natural progress of the disease.


CONCLUSIONS OF LAW

1. A bilateral foot disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. A lower-GI disorder was not incurred in service and is not proximately due to or a result of a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3. Aggravation of headaches is proximately due to or a result of a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a lower-GI disorder and headaches on the basis that they are related to a service-connected disability. He is seeking service connection for a bilateral foot disorder on the basis that it was aggravated by service. 




Service Connection-Law and Regulations

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). The issues on appeal do not involve any of the presumptive chronic diseases. 

Except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service. See 38 U.S.C.A. § 1111 (West 2014); see also Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009) (indicating that the only prerequisite for applying the presumption of soundness at service entrance is that the enlistment or induction examination report have been free and clear of the now claimed disability). 

The presumption of soundness applies even to a congenital condition not noted at entry, unless the condition is a congenital defect not eligible for service connection in the first place. Id. at 396-97. Congenital or developmental defects are not considered diseases or injuries within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9 (2016). However, the mere fact that a disorder is congenital in origin does not preclude service connection. See VAOGC 8-88, reissued as VAOPGCPREC 67-90 (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty); VAOPGCPREC 82-90 (holding that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin). Only congenital defects, as opposed to congenital 'diseases' are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries under VA law.

Congenital defects are static in nature, and thus the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is subject to change. See VAOPGCPREC 67-90. As explained in a precedential opinion of VA's General Counsel, congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration. Id. The opinion states further: "A disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration." Id.; see also Quirin, 22 Vet. App. at 395 ("[u]nder the framework set forth in the General Counsel opinion, any worsening - any change at all - might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable") (citing VAOPGCPREC 82-90)).

Congenital defects are potentially eligible for service connection only to the extent that the defect is subject to in-service superimposed disease or injury. See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.




Pes Planus

Upon examination, acceptance and enrollment for service in August 1962, the Veteran was found to have normal feet with a positive history of foot trouble. The Veteran was treated on October 23, 1962, with complaint that the heel and ball of both feet were sore for the past 2 days. He was assessed as having "hereditary" flat feet. The Veteran was treated again on November 6, 1962, with complaint of pain in his feet on marching. Examination revealed flat feet. He was referred for podiatric consultation. On November 14, 1962, he was examined at the orthopedic clinic and fitted with arch supports. On November 28, 1962, he was examined for complaints of pain with the arch supports. On November 30, 1962, the insoles were adjusted. On January 28, 1963, he was examined at the orthopedic clinic and complained of discomfort on the plantar 1st metatarsal-phalangeal joint, bilaterally, with prolonged standing, marching, etc. There was no evidence of callous formation in the area. The examiner padded the area with moleskin and recommended foam rubber insoles for boots for cushioning effect. The Veteran was examined on October 12, 1963, with complaint of pain under the 5th metatarsal after a road march. An X-ray was negative for osseous pathology. The Veteran was examined on January 20, 1964, for pain in the heels and balls of both feet when he walks. He was assessed as having mild tendonitis and was prescribed hot soaks for both feet. When examined for service separation in September 1965, pes planus was noted. 

After service, there is no record of treatment for a foot disorder for several decades. The Veteran filed his initial post-service claim for compensation in January 1966 and he mentioned only a skin disorder. At that time, it was customary to conduct a complete physical examination regardless of the disabilities claimed, and to conduct a special examination for the claimed disability. The report of examination dated February 1966 reflects that an examination of the musculoskeletal system, including the feet, was conducted. With respect to the feet, the examination report instructs the examiner to "describe objective evidence of pain at rest and on manipulation, rigidity, spasm, circulatory disturbance, swelling, callus, strength, mobility of ankles, feet, toes, and limitation in degrees and indication with ether right of left, acquired or congenital." The examiner found no significant abnormalities on examination.

A VA examination in February 2008 notes that the Veteran first injured his feet in the Army in September 1962 by running and jumping. It was the back of both heels. Examination revealed a mild hallux valgus deformity. The diagnosis was bilateral calcaneal bone spurs. 

The Veteran was afforded a VA examination on February 2011. The diagnoses were hereditary pes planus-bilateral, and hereditary calcaneal spurs-bilateral. It was the examiner's opinion that the Veteran's bilateral calcaneal bone spurs existed prior to service, were not permanently worsened beyond natural progression of the disease during the Veteran's military service more than 45 years ago, and are more likely than not secondary to or a combination of his other foot conditions, age related changes (especially in light of there is no documentation of bone spurs on July 2006 radiographs), significant degenerative changes in multiple joints and/or his multiple other medical problems, including his bilateral hip and spine conditions that are the cause for his decreased standing tolerance per a February 4, 2011, physical therapy consult reply note. 

In compliance with the Board's Remand, which identified deficiencies in the February 2011 opinion, the Veteran was afforded a VA examination in June 2015. It was the examiner's opinion that the Veteran's bilateral pes planus was more likely than not congenital in nature, meaning it was present at birth and not anything incurred in or caused and/or permanently worsened beyond natural progression by his military service. The examiner assessed studies which analyzed the correlation between flat feet and physical injury in soldiers as inconclusive, but noted that none suggest that flat feet are an impediment, at least in soldiers who reached the age of military recruitment without prior foot problems. The examiner noted that October 1963 x-ray report documenting negative findings for osseous pathology, and the June 1965 separation exam and September 1965 examination, as both silent as to any foot injury, trauma, complaints, and/or residuals, requiring any sort of chronic continuity of care. The first post-service treatment was identified as the July 13, 2006, primary care note that there is new documentation of bilateral heel pain. The examiner also opined that the Veteran's congenital pes planus was less likely than not permanently worsened beyond the natural history of the disease and more likely than not has progressed, just as it would have, regardless of his military service, more likely than not waxing and waning throughout his lifetime. 

The examiner also noted that the Veteran's pes planus is only appreciated with standing, commonly known as flexible pes planus, which means that the alignment of the plantar arch normalizes in a non-weight bearing position or view. This could explain why the pes planus was not noted on the entrance examination or in several others since his military service. According to the examiner's review, the in-service, report of medical examination, is clearly stamped "inspection only" and if this inspection was performed while the veteran was seated, the mild flexible pes planus would not be apparent. The examiner observed that the Veteran was an active patient at Hines VA Medical Center since September 8, 1998, but the first time the Veteran complained of and was seen for foot complaints was on July 13, 2006, more than 40 years after his military discharge. 

It was the examiner's opinion that the Veteran's current calcaneal spurs, are not anything casually or etiologically related to the Veteran's active military service, as they were radiographically diagnosed more than 40 years after his military discharge. They are also less likely than not casually or etiologically related to his mild, flexible pes planus and less likely than not permanently worsened by his pes planus. Heel spurs are usually an incidental radiographic finding that could lead to the development of plantar heel pain, from conditions such as plantar fasciitis, Achilles tendonitis, and equinus.

After a review of all of the evidence, the Board finds that the Veteran's pes planus is a congenital defect. Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation. See 38 C.F.R. § 3.303(c), 4.9 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

While the VA examiner did not use the terms "defect" and "disease" in his opinion as requested, the Board finds that, when read in the context of the entire opinion, the examiner described a congenital defect rather than a disease. Consistent with the definitions set out above, the examiner explained that his pes planus was present at birth and was not anything incurred in or caused and/or permanently worsened beyond natural progression by his military service. This description best fits the definition of a static condition which is incapable of improvement or deterioration. The examiner's description of waxing and waning of symptoms does not contradict this finding, as it does not imply an actual change (improvement or deterioration) in the condition itself, but acknowledges that symptoms associated with the condition are subject to fluctuations in intensity. Indeed, the examiner described the current degree of pes planus as mild. This is consistent with previous descriptions, such as in 2011, indicating that the condition has not changed over time. 

While the Board has found that a congenital defect was intended by the June 2016 examiner, the Board again acknowledges that the examiner did not use that exact term. To the extent a congenital disease was intended, the Board finds, in the alternative, that there is clear and unmistakable evidence that such disease predated service and was not aggravated by service. 

The term "clear and unmistakable evidence" has been defined by the United States Court of Appeals for Veterans Claims (Veterans Court) as evidence that cannot be misinterpreted or misunderstood, i.e., that is undebatable. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof. 38 C.F.R. § 3.304(b)(1).

Here, there is no medical opinion that conflicts with that of the June 2015 examiner regarding the pre-service origins of pes planus or regarding the lack of aggravation in service. Thus, there is no debate within the competent evidence regarding pre-existence or aggravation. While the Veteran appears to be in agreement that his pes planus predated service, he asserts that his condition was aggravated by service. 


Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

An opinion regarding the actual worsening of pes planus (as distinguished from the description of symptoms) requires medical knowledge and assessment of the condition. As distinguished from the description of symptoms, which he a lay person is competent to describe, the determination of aggravation requires an understanding of the natural progress of the particular disease, as well as an understanding of the expected features of the particular disease. Therefore, the Veteran's assertion of aggravation is not competent evidence. In so finding, the Board reiterates that there is no debate in the competent evidence of record regarding either element necessary to rebut the presumption of soundness. The evidence regarding the pre-service incurrence of pes planus and the non-aggravation of pes planus is clear and unmistakable in that it cannot be misinterpreted or misunderstood. In other words, it is undebatable. 

The Board notes that no other chronic foot disorder was noted in service. Tendonitis was noted in service, but has not been found currently. Calcaneal spurs have been noted currently, but the opinions in February 2011 and June 2015 were both against any relationship to service. Accordingly, the Board also finds that no foot disorder other than pes planus is related to service. 

In sum, the Board finds that the Veteran's pes planus is a congenital defect and is not a disability under VA law. In the alternative, the Board finds that the Veteran's pes planus clearly and unmistakably predated service and was not aggravated by service. Accordingly, service connection for, or service aggravation of, pes planus, is not warranted. Service connection for any other foot disorder is also not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lower-GI Disorder

Service treatment records reveal no treatment for constipation or other lower-GI symptoms. When examined in February 1966, the Veteran's digestive system showed no significant abnormalities. The Veteran has consistently asserted that he experiences constipation as a symptom associated with specific medications taken to treat his service-connected depression. In the November 2007 claim, he asserted that constipation was specifically associated with taking Bupropion in treating his (now) service-connected psychiatric disorder. 

A June 2011 VA examination includes the opinion that constipation is less likely than not related to or aggravated by medication for depression. The rationale was that constipation started at least two years prior to treatment for depression, as noted by stool softener treatment in 2001. 

The Veteran testified that he was taking stool softeners in 2001 to counter the effect of pain medication he was taking at that time and has since discontinued. The Board accordingly sought clarification as to whether the medications could have been associated with a service-connected disability. 


The Board obtained another medical opinion regarding constipation in June 2015. The opinion was that the Veteran's constipation is less likely than not causally or etiologically related to, or permanently worsened by medications taken to treat any service-connected disability. The rationale was that the Veteran claimed that he was taking stool softeners in 2001, which was prior to his diagnosis with depression, to counter the effect of pain medication he was taking at that time. He began treatment for depression in 2007. While the Veteran may have used medications in 2001, such as stool softeners and magnesium citrate in 2002, he had constipation listed on VA progress notes, in his problem list, since December 2004. The examiner noted that he has been treated with various pain medications which were used for his underlying central stenosis, degenerative disc disease. 

The Board acknowledges that the central stenosis and degenerative disc disease are not service-connected disabilities. Accordingly, the opinion is probative evidence against any association of constipation with a service-connected disability. 

There is no medical opinion that purports to relate constipation to a service-connected disability. The Veteran's assertions are not competent medical evidence as determining the cause of constipation is not the equivalent of relating a broken bone to a concurrent injury. Jandreau, 492 F.3d at 1376-77. This is a matter requiring medical knowledge. 

In sum, the Board finds that constipation is not related to service and was not caused or permanently worsened by any service-connected disability. The Board therefore concludes that service connection for the claimed lower-GI disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Headaches 

Service treatment records reveal treatment on September 14, 1962, for headaches of 6 hours duration. These were attributed to a viral upper respiratory infection. When examined for service separation in September 1965, the Veteran's head, neurological system, abdomen, and viscera were all clinically normal. 

When examined shortly after service  in February 1966, the Veteran's head and neurological system showed no significant abnormalities. 

A medical opinion was obtained regarding headaches in June 2011. The VA examiner provided a diagnosis of tension headaches and opined that they were less likely as not related to or aggravated by medications used to treat depression. The rationale was that headaches began in 2005, and there is no clear progression of headaches since taking antidepressant medication.

At the Board hearing, the Veteran asserted that headaches are due to the severity of his depression, and due to the depressive symptoms themselves as opposed to medications. He testified that, as the depression started getting worse, the headaches came with it (see transcript at page 7).

As, the June 2011 medical opinion was limited to the association between headaches and medications taken to treat depression, the Board requested a supplemental opinion to address the Veteran's broader contention that headaches were related to the effects of his psychiatric disability. 

A medical opinion was obtained in June 2015. Upon review of the record, the same individual who provided the June 2011 opinion noted that the Veteran's headaches began in 2005 per his review of the clinical record, and that he has been treated with Bupropion, Sertraline, then Citalopram daily. He again noted that the Veteran was not being treated for depression at the time of onset of headaches. The examiner opined that the Veteran's headaches are as likely related to his underlying depression. The rationale was that tension type headaches can be a result of stress. Depression can contribute to headaches. He cited a medical treatise for the proposition that "Stress and mental tension are reported to be the most common precipitants for tension headaches." The examiner reiterated that the Veteran did not begin treatment for depression until 2007, so his medications for depression would not cause his headaches. With respect to aggravation, the examiner stated only that there was "no clear progression of [headaches] since taking antidepressant medication."  There is no further description or rationale for detailing how the headaches did not progress in light of the opinion that otherwise noted a connection between the depression and the headaches.  

After a review of all of the evidence, the Board finds that the Veteran's headaches were not incurred in service and were not caused by a service-connected disability. The Veteran does not contend that headaches were incurred in service. With respect to secondary causation, the Veteran asserts that stress related to depression caused his headaches. However, he tied the onset of headaches with the worsening of his depression. More specifically, he related to the June 2015 examiner that this was the date he began taking medication for depression. As reported by the examiner, that was in 2007.

The Veteran is competent to describe his headache symptoms. However, as noted by the June 2015 examiner, his assertions as to date of onset of headaches are contradicted by the record. He stated his headaches began in 2007. However, the VA outpatient treatment records clearly show that headaches were listed in the Problem List as an ongoing problem as early as 2005. The Board finds these clinical records are more reliable regarding the onset of symptomatology than the Veteran's assertions made in support of his claim. Headaches were included in the Problem List as early as December 22, 2005. Thus, his statement that headaches began in 2007, while competent, is not credible. As the date of onset of headaches is not consistent with their being caused by the effects a disability which had not yet been become manifest, the Board finds that a preponderance of the evidence is against secondary causation of headaches by a service-connected disability. 

With respect to secondary aggravation, the June 2015 opinion clearly acknowledges an association between stress and the Veteran's headaches and provides substantial support for the theory that stress related to depression can aggravate headaches. The Board acknowledges that the opinion regarding aggravation is imprecise and essentially inconclusive. The Board could certainly order additional development to obtain a conclusive opinion regarding aggravation; however, the Board finds that this is not necessary. The supportive statements provided by the June 2015 examiner are sufficient to bring the balance of the evidence into relative equipoise. With resolution of all reasonable doubt in favor of the claim, the Board concludes that service connection for aggravation of the Veteran's headaches is warranted. The extent of aggravation will be determined by the rating activity in accordance with 38 C.F.R. § 3.310(b). 

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting service connection for aggravation of headaches, the claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the other claim, VA's duty to notify was satisfied by a letter in January 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination regarding each claim as well as medical opinions. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by obtaining medical opinions regarding the issues on appeal. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.






CONTINUED ON NEXT PAGE-ORDER


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a lower-GI disorder is denied.

Service connection for aggravation of headaches is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


